Citation Nr: 1522542	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for an acquired psychiatric disorder to include anxiety and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for lung cancer.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney at Law


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1966 with additional service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In a May 2013 statement of the case, the RO reopened the previously denied claim of service connection for an acquired psychiatric disorder and denied it on the merits.  The Board has a legal duty to determine whether new and material evidence has been submitted regardless of the actions of the RO.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, to include PTSD, was denied in a November 2004 rating decision.  The Veteran did not appeal this decision.  

2.  Evidence submitted since the November 2004 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.



CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying the Veteran's claim of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  The criteria for reopening the claim of entitlement to service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran first sought service connection for a psychiatric disorder (nervous condition) in a September 2003 claim.  The RO denied this claim in an April 2004 rating decision and then in a November 2004 rating decision.  The primary basis was primarily that the evidence did not show that the Veteran had a current psychiatric disorder.  

The Veteran did not file a notice of disagreement or appeal with the November 2004 rating decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the November 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In December 2010, the Veteran filed a claim to reopen his previously denied claim of service connection for a psychiatric disorder, including PTSD.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence since the previous denial includes a June 2011 VA examination report diagnosing posttraumatic stress syndrome, but not PTSD, and obsessive compulsive disorder.  This evidence is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim of service connection for a psychiatric disorder is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for a psychiatric disorder is reopened; the appeal is granted to this limited extent.  


REMAND

Initially, the Veteran's available service personnel records demonstrate that the Veteran was in the Army Reserves between May 1966 until at least October 1986.  However, service treatment records from this period are not included in the record.  Treatment records and personnel records demonstrating the dates of active duty, active duty for training (ACDUTRA) and inactive duty training (INACTUTRA) must be obtained and associated with the claims file in accordance with VA's duty to assist.  

Additionally, the claims file appears to be incomplete.  Specifically, a June 2011 VA examiner refers to rating decisions and Board decisions which are not of record and, in a July 2013 statement, the Veteran's representative refers to a September 2012 PTSD assessment report from Dr. W.C. which is not of record.  It also appears that additional VA Medical Center (VAMC) treatment records may be available.  Accordingly, remand is required to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In order to ensure that all available evidence pertinent to the Veteran's claims is of record, the Veteran should be contacted in order to identify the VA medical centers where he has received treatment for his psychiatric, kidney, lung, hearing loss and tinnitus disabilities, and the approximate dates of his treatment.  The Veteran should also be invited to identify any and all private physicians who treated him for his claimed disabilities and provide authorization for the RO to obtain treatment records from those facilities.  The Veteran may also provide any additional stressor statements in support of his claim for PTSD.  Upon receipt of these records, additional development may be necessary to include scheduling new examinations and to include the verification of any in-service stressors cited by the Veteran.  

Turning to the Veteran's claim of service connection for hearing loss and tinnitus, the Veteran was afforded a VA examination for hearing loss and tinnitus in September 2011.  The examiner found that the Veteran's hearing loss did not have its onset during his period of active duty because a June 1978 audiology examination demonstrated normal hearing.  The examiner failed to demonstrate why this finding was sufficient to demonstrate that a hearing loss disability was not related to in-service noise exposure.  Additionally, the examiner failed to note whether the Veteran described his in-service noise exposure, the onset of his symptoms or the impact of his claimed hearing loss and tinnitus in the VA examination report.  As the record as it stands is inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim of service connection for hearing loss, a new examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, because the evidence indicates that there may be a relationship between there the Veteran's hearing loss and his tinnitus, the tinnitus claim is also remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's personnel file to ascertain and verify all periods of active duty, ACDUTRA and INACDUTRA in the Army Reserves and obtain copies of any outstanding Reserve service treatment records.

All efforts in this respect are to be documented in the claims file and records obtained following this development must be associated with the claims file.

2.  To the extent possible, reconstruct the claims file to include any records and procedural documents from prior to September 2003.

3.  Contact the Veteran in order to determine the locations of any and all VAMCs where he has received treatment and obtain and associate with the claims file any and all treatment records which are not presently of record.  

Request authorization and consent to release information to VA for the records from any private physician who has treated the Veteran for psychiatric, kidney, lung, hearing loss or tinnitus disabilities.  

The RO should specifically request authorization to obtain treatment records from Dr. W.C. to include the September 2012 assessment report alluded to in the representative's July 2013 statement.

4.  Then, conduct any additional development-to include scheduling new VA examinations and to include making additional efforts to verify the Veteran's claimed stressors-as deemed necessary by the receipt of new evidence.   

5.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner. 

a)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss was first manifest during active duty or ACDUTRA, or is otherwise related to an injury incurred during a period of ACDUTRA or INACDUTRA.  

b)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that that any diagnosed tinnitus was first manifest during active duty or ACDUTRA, or is otherwise related to an injury incurred during a period of ACDUTRA or INACDUTRA.  

c)  If not, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is proximately due to, the result of, or is aggravated by his hearing loss.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.

6.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

